Citation Nr: 0824704	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  96-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
status post spontaneous pneumothorax incurred as a result of 
Department of Veterans Affairs medical treatment in November 
1993.   


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from March 1983 to 
August 1993.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Washington, D.C.                  

This case was remanded by the Board in April 1998 and April 
2004.  In May 2008, it was remanded for an independent 
medical opinion.     

In August 1997, the veteran presented testimony before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board.  The veteran was afforded another hearing in November 
2003 before the undersigned VLJ; transcripts of those 
hearings are of record.  


FINDING OF FACT

The preponderance of the medical evidence of record indicates 
that there is no causal relationship between the veteran's 
spontaneous pneumothorax and the VA medical treatment he 
received in November 1993, to specifically include the 
anesthesia he received for a dental extraction.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for status post spontaneous pneumothorax 
incurred as a result of VA medical treatment in November 1993 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.102, 3.159 (2007); 38 C.F.R. §§ 3.358, 3.800 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.              

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2002 and April 2004 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2002 and April 2004 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the November 1994 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the veteran in 2002 and 2004 obviously could not 
comply with the express timing requirements of the law as 
found by the Court in Pelegrini.  However, the Court has held 
that a supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the June 2002, October 2002, and August 2007 
supplemental statements of the case satisfy a readjudication 
decision as defined by the cited legal authority and they 
postdated the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.

With respect to the Dingess requirements, in the August 2007 
supplemental statement of the case, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  The 
Board is cognizant of recent decisions of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that, once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; 
(2) requesting that the claimant provide any pertinent 
evidence in the claimant's possession; and (3) failing to 
provide notice before a decision on the claim by the agency 
of original jurisdiction.  (Emphasis added.)

Despite the inadequate notice provided to the veteran on 
these latter two elements, such error is rebutted in this 
case because of the Board's determination that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post spontaneous pneumothorax incurred as a result of 
VA medical treatment in November 1993, and renders moot any 
question about an applicable rating and effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An error 
"whether procedural or substantive, is prejudicial when [it] 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006); accord Sanders, supra.  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'"  see Id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c) (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  In addition, in October 
2002, the RO obtained a medical opinion from a VA staff 
physician with the Pulmonary Diseases section regarding the 
pertinent question of whether it was as likely as not that 
the anesthesia given to the veteran during extraction of his 
teeth in 1993 at the Washington, D.C., VA Medical Center 
(VAMC) caused his subsequent spontaneous pneumothorax.  
Moreover, in May 2008, the Board sought the opinion of an 
independent medical expert (IME) regarding the aforementioned 
pertinent question.  The opinions were thorough in nature and 
provide findings that are adequate for adjudication of the 
veteran's 38 U.S.C.A. § 1151 claim.  

In this case, the veteran maintains that during his dental 
extraction, he was given general anesthesia rather than local 
anesthesia with intravenous sedation.  The Board recognizes 
that the RO tried on numerous occasions to obtain the actual 
records from the veteran's November 1993 dental extraction in 
order to determine what type of anesthesia was used during 
the veteran's dental surgery; however, it appears that the 
Washington, D.C., VAMC is unable to locate the records.  
Regardless, in both the October 2002 VA opinion and the May 
2008 IME, the examiners considered the scenario that the 
veteran was given general anesthesia for his dental surgery, 
and they provided opinions regarding the question of whether 
there was a relationship between the general anesthesia and 
the veteran's subsequent spontaneous pneumothorax.  
Therefore, the Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or obtain another 
opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran contends that anesthesia administered during the 
extraction of his wisdom teeth at the Washington, D.C., VAMC 
on November 9, 1993, caused him to have a pneumothorax two 
days later.  In this regard, medical treatment records from 
the Washington, D.C., VAMC, dated from October 1993 to 
December 1994, include a Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures, dated on November 9, 1993.  In the request form, 
it was reported that the veteran was to undergo extraction of 
four teeth (molars), numbers 1, 16, 17, and 32, using local 
anesthesia and intravenous sedation.  

In a Walter Reed Army Medical Center (Walter Reed) Discharge 
Summary, it was noted that the veteran was hospitalized from 
November 26, 1993 to December 15, 1993.  Upon admission, it 
was reported that the veteran had recently noticed the onset 
of right-sided pleuritic chest pain while walking up a flight 
of stairs carrying his child.  At that time, he thought it 
was a pulled muscle and did not seek medical attention.  
However, the following day, the veteran had continuation of 
his pain and he presented to the Kimbrough emergency room 
where he was noted to have a pneumothorax.  The veteran 
subsequently underwent a thoracostomy.  The veteran's 
hospital course was unremarkable and on November 18, 1993, 
the chest tube was discontinued.  Nevertheless, after the 
chest tube was removed, the veteran had a recurrence of his 
pneumothorax.  The chest tube was then replaced and the 
veteran had an uneventful course until his medication was 
changed and he again developed a pneumothorax.  The veteran 
was transferred to Walter Reed and he underwent a right 
thoracoscopic lump examination, blebectomy and mechanical 
pleurodesis.  The veteran's post-operative diagnosis was 
"bleb disease".  Upon discharge from Walter Reed, the 
veteran was diagnosed with spontaneous pneumothorax.         

In August 1997, the veteran presented testimony at the RO 
before a VLJ who is no longer employed by the Board.  At that 
time, the veteran testified that on November 9, 1993, he had 
his wisdom teeth extracted at the VAMC in Washington, D.C.  
The veteran indicated that prior to the surgery, he was told 
that the extraction would take 30 minutes.  However, the 
veteran noted that the extraction actually took two hours.  
According to the veteran, it was his belief that the 
extraction was performed under general anesthesia because he 
was completely asleep during the whole operation.  On 
November 10, 1993, the day after his surgery, the veteran 
stated that he experienced vomiting and right-sided pain, and 
that on November 11, 1993, he was hospitalized at the Fort 
Meade Medical Facility for a collapsed lung.  He indicated 
that he remained at that facility for two weeks and was then 
transferred to Walter Reed where surgery was performed.  The 
veteran testified that the only person that he recalled who 
made a connection between the anesthesia that he received 
during his dental surgery and his subsequent lung collapse 
was a paramedic.  In this regard, the veteran indicated that 
when he asked the paramedic if the anesthesia would have an 
effect, the paramedic indicated that sometimes, having an 
anesthesia would have an impact upon the airways and would 
disrupt the airways.       

At the time of the August 1997 Travel Board hearing, the 
veteran submitted a statement from the National Institutes of 
Health (NIH) entitled "NIH Consensus Development Conference 
Statement," dated in April 1985.  In the statement, it was 
noted that in regard to the risks associated with the use of 
general anesthesia and sedation, the use of any effective 
drug was almost always associated with some undesirable 
effects; for example, opioid drugs in therapeutic dosage 
caused respiratory depression and could cause airway 
obstruction.  

In a statement in support of claim (VA Form 21-4138), dated 
in August 1998, the veteran reported that it would be very 
difficult to locate the paramedic who he had referred to in 
his August 1997 Travel Board hearing.  The veteran stated 
that the paramedic's comment that general anesthesia could 
affect a person's airways, was a general statement and that 
the paramedic had no specific information pertaining to the 
veteran's case and had not reviewed the veteran's medical 
files.        

Pursuant to the Board's April 1998 remand decision, the RO, 
in January 2000, requested that the Washington, D.C., VAMC 
provide the veteran's complete hospital folder.  In the 
return response, the Washington, D.C., VAMC stated that they 
had searched their files and they were unable to locate any 
information on the veteran.  In August 2004, the Washington, 
D.C., VAMC reiterated that after searching their files, they 
were unable to locate any medical records on the veteran.    

In October 2002, a VA staff physician with the Pulmonary 
Diseases section provided an opinion regarding the pertinent 
question of whether it was as likely as not that the 
anesthesia given during extraction of the veteran's teeth in 
1993 at the Washington, D.C., VAMC, caused the subsequent 
spontaneous pneumothorax.  The VA physician noted that he had 
reviewed the veteran's claims file and that with the 
exception of some demographic data, a list of clinic 
appointments, and the veteran's clinic attendance record, 
there were no medical records from the Washington, D.C., VAMC 
in the claims file.  According to the pulmonary specialist, 
he did not see any medical documentation of exactly what type 
of dental surgery was done, what anesthesia the veteran had 
or what his pre- and post-operative course was.  Thus, in 
order to cooperate for the request for a medical opinion, the 
clinician indicated that he would give the veteran the 
benefit of the doubt and assume that he had four impacted 
wisdom teeth extracted under general anesthesia on November 
9, 1993.  

In the October 2002 opinion, the VA physician further 
determined that the day after the veteran's dental surgery, 
he had a spontaneous right pneumothorax and he went to 
Kimbrough Army Hospital for treatment.  The veteran was 
treated with thorocostomy tube evacuation of the pneumothorax 
but continued to have an air leak.  He was subsequently 
transferred to Walter Reed where he underwent a right 
thoracoscopic lung examination, blebectomy, and pleurodesis, 
which resulted in eventual elimination of the right 
pneumothorax and complete re-expansion of the right lung.  
According to the pulmonary specialist, in the data presented 
by the veteran from the NIH Consensus Development Conference 
Statement on anesthesia and sedation in the dental office, 
the veteran stressed the point that opioid drugs and 
anesthetics could cause airway obstruction which could lead 
to lung collapse.  The clinician reported that that was 
perfectly true but it was not what happened in the veteran's 
case.  It was reported that there was no evidence in the 
claims file which documented that the veteran had any airways 
obstruction.  Moreover, the veteran's right lung did not 
collapse because of airway obstruction.  At the time of the 
thoracoscopic examination of the veteran's right lung, he was 
noted to have multiple blebs at three different sites in that 
lung.  It was concluded that the veteran's pneumothorax was 
due to the spontaneous rupture of one of those blebs, which 
resulted in air entering the pleural cavity and led to the 
collapse of the right lung.  In fact, the persistent air leak 
from the ruptured bleb prevented the right lung from re-
expanding and required surgical intervention to correct the 
problem.  Therefore, the physician opined that the veteran's 
lung collapsed because of the spontaneous rupture of a bleb 
that was present in his lung and was not due to any airway 
obstruction.  It was noted that the rupture of the bleb was 
what caused the sudden onset of chest pain that the veteran 
developed while carrying his child upstairs one day after his 
dental surgery.  The specialist in lung diseases indicated 
that it was unfortunate that the bleb in the veteran's right 
lung spontaneously ruptured the day after his dental surgery 
but he could not find any evidence in the claims file or the 
medical records presented to him that would allow him to make 
a direct or indirect connection between the veteran's dental 
surgery and anesthesia in November 1993 and the spontaneous 
rupture of the bleb in his right lung the day after the 
surgery.          

In November 2003, the veteran testified before the 
undersigned VLJ at a hearing at the Central Office in 
Washington, D.C.  At that time, the veteran reiterated his 
belief that he was under general anesthesia at the time of 
his dental surgery in November 1993.  The veteran also 
repeated his contention that the anesthesia given to him at 
the time of the November 1993 dental surgery blocked his 
airways, which caused him to subsequently develop a 
spontaneous pneumothorax.      

In May 2008, the Board sought the opinion of an independent 
medical expert in order to resolve the pertinent question of 
whether there was a relationship between the anesthesia 
received by the veteran in November 1993 for dental surgery 
at the Washington, D.C., VAMC, and his subsequent spontaneous 
pneumothorax.  Specifically, the examiner was requested to 
furnish an opinion with respect to the question of whether it 
was at least as likely as not (50 percent or greater 
probability) that the veteran's spontaneous pneumothorax, 
diagnosed on November 11, 1993, was causally related to the 
VA medical treatment he received for a dental extraction on 
November 9, 1993, to include any anesthesia administered for 
that procedure.      

In May 2008, an IME opinion was provided by J.M.H., M.D., 
Assistant Professor of Anesthesiology at the University of 
Alabama at Birmingham.  In the IME statement, Dr. H. 
indicated that a review of the veteran's claims file revealed 
that the records from the dental extraction procedure were 
unavailable, with the exception of a copy of the consent 
form, which was for "removal of four wisdom teeth using 
local anesthesia and intravenous sedation."  Dr. H. also 
reported that records from the veteran's admission to Walter 
Reed included a notation that the veteran had undergone "GET 
(an abbreviation for General EndoTracheal anesthesia) on 
November 9, 1993, for wisdom tooth extraction. . . ", but it 
appeared that notation was based on a statement by the 
veteran, not on a review of the records of the dental 
extraction procedure.  In the absence of those records, Dr. 
H. stated that it was impossible to determine whether the 
veteran's dental surgery was performed with local anesthesia 
with intravenous sedation or general anesthesia, since it was 
not at all uncommon for patients who received intravenous 
sedation to have no recall whatsoever of intraoperative 
events, and many believed that they had received general 
anesthesia.  Since it was unclear what type of anesthesia was 
used, Dr. H. noted that both possibilities would be 
discussed.           

In the IME opinion, Dr. H. stated that if the veteran's 
extraction was performed using local anesthesia with 
intravenous sedation, there was no mechanism by which a 
pneumothorax could result from the procedure or the 
anesthetic.  If the procedure was done under general 
anesthesia, an increase in the pressure of air in the lungs 
(either from high airway pressures during mechanical 
ventilation or from forcible attempts to exhale against 
closed vocal cords during emergence from anesthesia) could 
conceivably result in a pneumothorax, particularly if the 
patient had a predisposing condition (such as pulmonary 
blebs).  The likelihood of a pneumothorax occurring under 
those circumstances, even with pulmonary blebs, was extremely 
low.  If a pneumothorax occurred by one of the above 
mechanisms, it would occur during or immediately after the 
procedure (certainly within one hour of the conclusion of the 
procedure and emergence from anesthesia).  There was no 
mechanism by which the procedure or anesthetic could cause a 
pneumothorax beyond that point.  Therefore, a key question 
was when the pneumothorax actually occurred.  Since the 
veteran experienced the acute onset of symptoms (chest pain) 
the following day, by far the most likely explanation was 
that the pneumothorax occurred at the time of the onset of 
symptoms on November 10, 1993, and the association with the 
dental procedure was merely a coincidence.      

Dr. H. further indicated in the May 2008 IME opinion that it 
was helpful to clarify a point which seemed to be some source 
of confusion.  The NIH Consensus Statement on Anesthesia and 
Sedation in the Dental Office provided by the veteran 
mentioned that "opioid drugs in therapeutic dosage caused 
respiratory depression and may cause airway obstruction."  
That statement was true; however, "airway obstruction" in 
that context referred to obstruction of the upper airway, 
primarily during inspiration.  It would not cause a 
pneumothorax.  According to Dr. H., it was also true that 
"collapse" of part of the lung could occur during sedation 
or general anesthesia.  The term for that type of 
"collapse" was atelectasis.  Atelectasis occurred when a 
part of the lung did not get expanded with as much air as 
normal.  That was a side effect of the respiratory depression 
that occurred with anesthetic agents and sedatives; it 
occurred to some degree in all general anesthetics and may 
also occur with sedation.  The atelectatic areas of the lung 
reexpand as the patient's breathing pattern returns to normal 
after the effects of the anesthetic or sedative drug 
dissipate.  It was not a pneumothorax, nor did it increase 
the risk of subsequent pneumothorax.  Thus, it was Dr. H.'s 
opinion, based on his review of the records provided, that 
the spontaneous pneumothorax suffered by the veteran on 
November 10, 1993, was unrelated to the dental extraction 
procedure on November 9, 1993, regardless of the type of 
anesthetic he actually received for the procedure.         

III.  Law and Regulations

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. E. 31263 (1998).

The veteran's claim was filed before October 1, 1997; 
therefore, the more favorable burden of proof for the veteran 
is applicable and the issue before the Board is whether the 
veteran has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The veteran is not required to show negligence, 
error in judgment or other fault in the medical or surgical 
treatment furnished by VA in November 1993.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  The medical evidence must 
only demonstrate that the additional disability occurred as 
the result of VA treatment.  38 U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensation in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (1996).


IV.  Analysis

The veteran contends that at the time of his dental surgery 
in November 1993 at the Washington, D.C., VAMC, he was given 
general anesthesia.  He maintains that due to the anesthesia, 
he subsequently experienced an additional disability in the 
form of a spontaneous pneumothorax.  

After a review of all the lay and medical evidence and 
argument of record, the Board finds that a preponderance of 
the evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The competent 
medical evidence of record demonstrates that the veteran does 
not have an injury or an aggravation of an injury as a result 
of anesthesia given during dental surgery at the Washington, 
D.C., VAMC in November 1993, or additional disability 
therefrom.  Specifically, in the October 2002 opinion, a VA 
pulmonary specialist examiner concluded that there was no 
relationship between the veteran's spontaneous pneumothorax 
and the anesthesia that he was given at the time of his 
November 1993 dental surgery, even assuming arguendo, that 
the veteran was given general anesthesia during his dental 
surgery.  The examiner reported that it was the veteran's 
contention that the anesthesia he was given caused him to 
have an airway obstruction, which in turn caused him to have 
a spontaneous pneumothorax.  However, according to the VA 
examiner, there was no evidence in the claims file which 
documented that the veteran had any airway obstruction.  
Moreover, the physician noted that the veteran's right lung 
did not collapse because of airway obstruction; rather, the 
pneumothorax was due to the spontaneous rupture of a bleb in 
veteran's right lung, which resulted in air entering the 
pleural cavity and led to the collapse of the right lung.  
Therefore, it was the pulmonary doctor's opinion that there 
was no relationship between the veteran's dental surgery with 
anesthesia in November 1993, and the spontaneous rupture of 
the bleb in his right lung the day after the surgery.  The 
Board also notes that in the May 2008 IME opinion, Dr. H. 
also concluded that the pneumothorax suffered by the veteran 
on November 10, 1993, was unrelated to the dental extraction 
procedure on November 9, 1993, regardless of whether the 
veteran received general anesthesia or if he received local 
anesthesia with intravenous sedation.  Dr. H. stated that if 
local anesthesia was used, there was no mechanism by which a 
pneumothorax could result from the procedure or the 
anesthetic.  In addition, if general anesthesia was used, a 
pneumothorax would occur during or immediately after the 
procedure.  Thus, given that the veteran first experienced 
the onset of symptoms (chest pain) the day after his dental 
surgery, the most likely explanation was that the 
pneumothorax occurred at the time of the onset of symptoms on 
November 10, 1993, and the association with the dental 
procedure was merely a coincidence.  Accordingly, the Board 
finds that the competent medical evidence of record weighs 
against the claim.   

With respect to the NIH statement, submitted by the veteran 
to support his allegation that the general anesthesia given 
to him at the time of his dental surgery caused an airway 
obstruction that resulted in a spontaneous pneumothorax, the 
Court has held that a medical article or treatise can provide 
support, but that such must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, this evidence merely discusses the 
risks associated with anesthesia; it is very general in 
nature and does not include consideration of any facts 
specific to the veteran's circumstances.  Moreover, in the 
October 2002 VA and May 2008 opinions, both pulmonary 
specialists distinguished the facts of the veteran's case 
with the NIH statement, specifically the statement that the 
veteran referred to in the NIH report regarding how opioid 
drugs may cause airway obstruction.  The former physician 
reported that while opioid drugs may cause airway 
obstruction, there was no evidence that the veteran had any 
airway obstruction.  In addition, in the May 2008 IME 
opinion, Dr. H. reported that "airway obstruction" in that 
context referred to obstruction of the upper airway, 
primarily during inspiration; it would not cause a 
pneumothorax.  Moreover, Dr. H. stated that the "collapse" 
of the lung which occurred during sedation or general 
anesthesia, otherwise known as "atelectasis," was not a 
pneumothorax, and it did not increase the risk of subsequent 
pneumothorax.  As such, the NIH consensus statement, standing 
alone, is insufficient to show that the veteran suffered an 
injury, or aggravation of an injury, as the result of the 
anesthesia given to him during dental surgery in November 
1993, with such injury or aggravation resulting in additional 
disability.  

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
The only evidence of record supporting the veteran's claim is 
his own lay opinion that the anesthesia that he received 
during dental surgery at the Washington, D.C., VAMC in 
November 1993, caused an obstruction in his airways which 
subsequently caused him to develop a pneumothorax.  However, 
while lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the question at hand: Whether 
there is additional disability that is etiologically related 
to the treatment at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 292-95 (1992).  Therefore, the veteran, as a 
layperson without medical training, is not qualified to 
render a medical opinion as to the aforementioned question, 
and his opinion is entitled to no weight or probative value.  
Id.    

The Board also recognizes that at the August 1997 Travel 
Board hearing, the veteran testified that the only person he 
recalled who made a connection between the anesthesia that he 
had received during his extraction, and the lung collapse was 
a paramedic.  However, lay statements as to what a doctor 
[or, in this case, a medical professional, such as the 
paramedic referred to by the veteran] said are not competent 
evidence.  See Warren v. Brown, 6 Vet. App. 4, (1993); see 
also 38 C.F.R. § 3.159(a)(2).  The connection between what a 
physician said and the layman's account of what he 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).  In this regard, the veteran himself 
has indicated that the paramedic's statement was a general 
statement and that the paramedic had no specific information 
pertaining to his case and had not reviewed his medical 
files.    

In summary, compensation is not warranted for a spontaneous 
pneumothorax claimed by the veteran as due to anesthesia 
given during dental surgery at the Washington, D.C., VAMC in 
November 1993, because the weight of the evidence 
preponderates against a grant of these benefits under 38 
U.S.C.A. § 1151.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).      


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
status post spontaneous pneumothorax, claimed as due to 
anesthesia given during dental surgery at the Washington, 
D.C., VAMC in November 1993, is denied.  





____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


